179 F.2d 678
John W. PILAND, Appellant,v.MARYLAND CASUALTY COMPANY, Appellee.
No. 12942.
United States Court of Appeals Fifth Circuit.
Feb. 8, 1950.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
Stanley E. Loeb, New Orleans, La., Gordon Boswell, New Orleans, La., for appellant.
Alfred C. Kammer, New Orleans, La., for appellee.
Before WALLER, BORAH, and RUSSELL, Circuit Judges.
PER CURIAM.


1
A careful study of the record and briefs in this case convinces us that the judgment of the Court below was correct and should be affirmed.  In view of the full, clear and convincing opinion of the trial judge,1 we see no occasion for the writing of an extended opinion.  The judgment of the Court below is


2
Affirmed.



1
 D.C., 85 F.Supp. 31